Citation Nr: 0938517	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bowel disability.

2.  Entitlement to special monthly compensation on the basis 
of the need for regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1989 to May 
1997 and from February 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for a 
bowel disability (claimed as irritable bowels), special 
monthly compensation on the basis of the need for regular aid 
and attendance of another person or by reason of being 
housebound, and a total rating for compensation purposes 
based on individual unemployability due to a service-
connected disability (TDIU).  

During the pendency of this appeal, a January 2007 rating 
decision granted the Veteran's TDIU claim.  As the grant of 
TDIU constitutes a full grant of the benefit sought on 
appeal, that issue is no longer before the Board.  Even 
though a TDIU rating has been granted, however, the Veteran 
is still entitled to adjudication of claims for a bowel 
disability and special monthly compensation and, thus, those 
claims remain on appeal.  Colayong v. West, 12 Vet. App. 524 
(1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims.

The Veteran contends that he developed a bowel disability 
(claimed as irritable bowels) during his period of active 
service in Southwest Asia during the Persian Gulf War.  His 
service medical records indicate that he was afforded a 
Medical Evaluation Board examination in September 2004 in 
which he complained of constipation and pain in the rectum 
with defecation.  In the course of that examination, the 
Veteran was diagnosed with a neurogenic bladder.  However, no 
specific bowel disability was diagnosed.  He subsequently 
underwent a VA predischarge examination in December 2004 in 
which he was diagnosed with bladder problems secondary to a 
low back disability.  Based on the results of the Medical 
Evaluation Board and VA predischarge examinations, the 
Veteran was granted service connection for a low back 
disability and a neurogenic bladder. 

Post-service VA medical records show that in February 2005, 
the Veteran reported a history of incontinence and an 
inability to "feel himself urinate."  In March 2005, he 
reported that he had been unable to have a bowel movement for 
five days.  He was assessed as having constipation and 
treated with stool softeners and other medication.  The 
following month, he reported that his symptoms had improved.  
The record is otherwise negative for any complaints or 
clinical findings pertaining to irritable bowel syndrome or 
other bowel disabilities.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

In this case, the Veteran has not yet been afforded a VA 
examination to address his bowel disability claim.  The 
Veteran complained of constipation and related problems in 
service and was assessed with a bowel condition shortly after 
his discharge.  The Board acknowledges that service 
connection for constipation in itself cannot be granted 
because it is a symptom of disability as opposed to a 
disability in its own right.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, do not in and of themselves constitute a 
disability for which service connection may be granted).  
However, in view of the lay and medical evidence suggesting a 
continuity of bowel problems since service, it remains 
unclear to the Board whether the Veteran's constipation is a 
symptom of an underlying bowel disability for which service 
connection may be warranted.  Accordingly, the Board finds 
that a remand for a VA etiological examination and opinion is 
necessary in order to fully and fairly assess the merits of 
his claim.  38 C.F.R. § 3.159(c)(4).  

In addition, the Board is required to consider all theories 
of entitlement raised either by the claimant or by the 
evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  The evidence of record 
suggests that the Veteran's bowel problems may be related to 
the low back disability and neurogenic bladder for which 
service connection has already been established.  Thus, the 
Board must consider whether service connection for a bowel 
disability is warranted as secondary to his service-connected 
low back and bladder disabilities.  Accordingly, the Board 
finds that, on remand, the VA examiner should address whether 
the Veteran has a current bowel disability that was caused or 
aggravated by his service-connected low back and/or bladder 
disabilities, or is otherwise related to service.

Moreover, the Veteran has indicated that his bowel disability 
arose during his service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Accordingly, the 
Board is required to consider whether service connection may 
be warranted under 38 C.F.R. § 3.317.  Under that provision, 
service connection may be warranted for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1)).  

There are three types of qualifying chronic disabilities:  
(1) an undiagnosed illness; (2) a medically unexplained 
chronic multi symptom illness; and (3) a diagnosed illness 
that the Secretary determines in regulations prescribed under 
38 U.S.C.A 1117(d) warrants a presumption of service 
connection.  38 C.F.R. § 3.317.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.117. Further, lay 
persons are competent to report objective signs of illness.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  To determine 
whether the undiagnosed illness is manifested to a degree of 
10 percent or more the condition must be rated by analogy to 
a disease or injury in which the functions affected, 
anatomical location or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 
(2006).  

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

As the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War and it remains unclear 
to the Board whether his constipation and related bowel 
problems may be considered manifestations of an undiagnosed 
illness or a chronic multi symptom illness, such as irritable 
bowel syndrome, the Board finds that, on remand, he should be 
afforded a VA examination in accordance with Gulf War 
guidelines.  38 C.F.R. § 3.159(c)(4). 

The Board now turns to the Veteran's claim for special 
monthly compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  The Veteran is 
currently service connected for low back disability 
(degenerative disc disease of lumbar spine) rated 40 percent 
disabling; major depressive disorder, rated 30 percent 
disabling, neurogenic bladder, rated 30 percent disabling, 
degenerative disc disease of the cervical spine, 
gastroesophageal reflux disease, and radiculopathy of the 
left upper extremity, all rated at 10 percent disabling, and 
hypertension, erectile dysfunction, scars of the back, and 
cervical radiculopathy, rated as noncompensably disabling.  
His combined disability rating is 80 percent and he has been 
granted a total disability rating for compensation purposed 
based on individual unemployability.

The record reflects that the Veteran is currently unemployed 
due to his numerous service-connected disabilities and that 
those disabilities impair his ability to walk, get out of bed 
in the morning, and perform household tasks.  He depends on 
his wife to provide him with considerable assistance.  A 
report of a December 2006 VA general examination indicated 
that the Veteran's service-connected disabilities severely 
impacted or impeded his ability to perform chores, shop, 
exercise, travel, drive, and engage in sports and other 
recreational activities, but that those disabilities did not 
interfere with his ability to feed himself, dress, or perform 
self-hygiene.  Significantly, the December 2006 VA examiner 
did not specifically address whether those disabilities 
rendered the Veteran in need of regular aid and attendance, 
or left him substantially confined to his house.  Nor did 
that examiner indicate that he had reviewed the Veteran's 
claims folder.  To ensure a thorough examination and 
evaluation, the Veteran's service-connected disabilities must 
be viewed in relation to their history.  38 C.F.R. § 4.1 
(2009).  The Board finds that on remand, the Veteran should 
be afforded a VA examination, with a review of his claims 
folder, to determine whether he is in need of regular aid and 
attendance or is rendered housebound due to his service-
connected disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  

Finally, it appears that VA medical records may be 
outstanding.  The record reflects that the Veteran underwent 
outpatient treatment at a VA pain clinic in December 2006.  A 
VA note dated in January 2007 indicates that he had left a 
message requesting an additional consultation.  However, no 
VA medical records dated after December 2006 have been 
associated with her claims folder.  Because the Veteran may 
have received additional VA medical treatment pertinent to 
his claims for service connection for a bowel disability and 
special monthly compensation, and since those claims are 
being remanded for development on other grounds, the Board 
finds that all additional VA medical records dated since 
December 2006 should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
community-based outpatient clinic in 
Chattanooga, Tennessee, from January 2007 to 
the present.

2.  Schedule the Veteran for a Gulf War 
examination with regard to his claim for 
service connection for a bowel disability.  
The examiner must review the claims folder and 
state that the claims folder was reviewed in 
the report.  A complete rationale for all 
conclusions and opinions must be provided.  
Current VA Gulf War Examination Guidelines 
must be followed.  All indicated tests should 
be performed, and all findings reported in 
detail.  Specifically, the VA examiner's 
opinion should address the following:

a)  State whether the Veteran's bowel 
problems are attributable to a known 
clinical diagnosis, including irritable 
bowel syndrome, or whether those 
problems are manifestations of an 
undiagnosed illness.  

b)  If any bowel disorder is determined 
to be attributable to a known clinical 
diagnosis, state whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
disorder was caused or aggravated by 
the Veteran's service or first 
manifested during the Veteran's 
service.  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where 
examiner did not comment on the 
Veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide a 
negative opinion).  

c)  If any diagnosed bowel disorder was 
not caused or aggravated by service, 
state whether it is as likely as not 
(50 percent probability or greater) 
that the disorder is related to his 
service-connected low back disability. 

d)  If the diagnosed disorder was not 
caused or aggravated by service, state 
whether it is as likely as not (50 
percent probability or greater) that 
the disorder is related to his service-
connected neurogenic bladder.

3.  Schedule the Veteran for an examination 
for the purpose of ascertaining whether any 
of his service-connected disabilities render 
him permanently bedridden or so helpless as 
to be in need of regular aid and attendance, 
or whether he is substantially confined to 
his house or its immediate premises.  If the 
Veteran is found to be in need of regular 
aid and attendance, or to be substantially 
confined to his house, the examiner should 
specifically comment as to whether the 
Veteran is so disabled solely as a result of 
his service-connected disabilities.  The 
examiner must review the claims file and the 
report should note that review.  The 
rationale for all opinions must be provided.

4.  Then, readjudicate the claims.  If any 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

